Citation Nr: 1525461	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for essential hypertension.

2.  Entitlement to an initial compensable disability rating for right knee degenerative joint disease, status-post medial meniscus repair and chondroplasty.  

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) and colon polyps.

4.  Entitlement to an initial compensable disability rating for bilateral restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran's disability claims, assigning an initial noncompensable rating for each disorder.  Following a timely notice of disagreement from the Veteran, a December 2012 rating decision increased the initial disability rating for essential hypertension to 10 percent, effective December 1, 2011.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").   Jurisdiction of the appealed issues has since been transferred to the Detroit RO.

Although the Veteran was previously scheduled for a September 2013 Travel Board hearing before a Veterans Law Judge, he failed to appear. 

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a statement received in April 2014, the Veteran reported that he did not receive notice of the September 2013 Travel Board hearing and requested that he be rescheduled for another hearing.

Pursuant to 38 C.F.R. § 20.700(a) (2014), an appellant may request and be scheduled for a Board hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Appropriate notification should be given to the Veteran and his attorney, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

							(SIGNATURE ON NEXT PAGE)

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




